Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are currently pending.
Response to Election/Restriction 
Applicant's election of Group I, claims 1-14, drawn to a compound of formula 
    PNG
    media_image1.png
    114
    537
    media_image1.png
    Greyscale
, and the elected compound of formula 
    PNG
    media_image2.png
    157
    300
    media_image2.png
    Greyscale
, in the reply filed on December 7, 2021 is acknowledged.  Claims 1, 2, 4-6, 8, 9 and 12-14 read on the elected species. Because Applicant did not particularly and specifically point out the supposed errors in the restriction/election requirement the election has been treated as an election without traverse.
Claim 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.
Examination
The elected species is currently not allowable. The search and examination has been expanded to the full scope of the compounds of formula 
    PNG
    media_image3.png
    114
    248
    media_image3.png
    Greyscale
. The prior art search will not be extended unnecessarily to cover all non-elected species. 
Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
The prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 


Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, 
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). To overcome this objection the structure of the formula in claim 1 should be introduced into the abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, R2 is also defined as a carbonyl. This is ambiguous because a carbonyl –C(O)- has an open valence and is incomplete. 
Claim 11 recites the limitation "-NH-R1" in the compound.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is ambiguous. The term "an effective amount" is unclear when the claim fails to state the function which is to be achieved (MPEP 2173.05(c)).


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regards to claims 3, 7 and 10, note that claim 1 does not provide for the substitution at R1 to be 
    PNG
    media_image4.png
    72
    62
    media_image4.png
    Greyscale
  . 
In addition, for claims 7 and 10, R1 at claim 1 does not provide for –OH as in the compound 
    PNG
    media_image5.png
    155
    204
    media_image5.png
    Greyscale
. 
In regards to claim 11, the group 
    PNG
    media_image6.png
    69
    92
    media_image6.png
    Greyscale
 is not described or provided for in claim 1. Thus, claims 3, 7, 10 and 11 do not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a lack of written description rejection.
           The species described in the specification are not a representative sample of the claimed genus as the species are close together in structure and only describe an extremely small portion of the genus. There is substantial variation in the compounds, and the specification lacks sufficient variety of species to reflect the variance within the genus. A correlation between the diverse structures of the genus and the alleged function is neither disclosed in the instant application nor commonly known in the art. 

    PNG
    media_image7.png
    102
    145
    media_image7.png
    Greyscale
 . Compounds of different cores would not be expected to have the same properties. Further, the specification does not provide a process for making the compounds of the formula of claim 1 when R4 is alkyl, and when R2 is other than an ester. According to the MPEP §2163 I. A. “the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.”  Here, the specification does not describe how to make the full scope of the compounds claimed. This is an essential and critical feature of the invention which is not known in the art because the compounds are new. 
To satisfy the written description requirement, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319 (Fed. Cir. 2003). Where, as here, the claims cover a broad genus, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are 
Note a recent decision, Ariad Pharmaceuticals v. Eli Lilly and Company, 94 USPQ2d 1161 regarding description requirements in the chemical arts, in particular, at p.1171: "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Later on the same page is stated:" And again in Enzo we held that generic claim language in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F ,3d at 968".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mueller (Sel. Org. React. Database (SORD) 2005, (20140701).
	The prior art teaches the compound of formula 
    PNG
    media_image8.png
    101
    91
    media_image8.png
    Greyscale
 at page 51 in methylene chloride (carrier). The compound reads on the claims wherein m is 0, n is 0,  R1, R2, R3 and R4 are H and R is CH3.

Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by PubChem [Internet]. Bethesda (MD): National Library of Medicine (US), National Center for Biotechnology Information; 2004-. PubChem Compound Summary for CID 82277832, 3-Methylideneoxan-4-one; [cited 2022 Feb. 1]. Available from: https://pubchem.ncbi.nlm.nih.gov/compound/3-Methylideneoxan-4-one (available online on October 20, 2014).
	PubChem teaches the compound of formula 
    PNG
    media_image9.png
    82
    96
    media_image9.png
    Greyscale
. The compound reads on the claims wherein m is 0, n is 0, and R, R1, R2, R3 and R4 are H.



Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the STN/Chemical Abstracts registry number RN1937361-27-7 (June 23, 2016).

    PNG
    media_image10.png
    232
    497
    media_image10.png
    Greyscale
.
The compound reads on the claims wherein m is 0, n is 0, R, R1, R2 and R3 are H and R4 is CH3.


Claim(s) 1, 2, 4-10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Betori et al. ((2019): Targeted Covalent Inhibition of Telomerase. ChemRxiv. Preprint) posted on July 23 2019.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same 
The prior art teaches various compounds claimed, including the elected species of formula:

    PNG
    media_image11.png
    94
    253
    media_image11.png
    Greyscale
 and its pharmaceutical composition in a carrier for the activity tests therein. Other compounds are of the formula: 
    PNG
    media_image12.png
    98
    167
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    87
    150
    media_image13.png
    Greyscale
wherein R1 is Me (see Fig. 2, c)).

Conclusion
Claims 1-14 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626